DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Saylor (U.S. Patent 9,646,165) in view of Xia (U.S. Pub 2018/0100933) and An (CN 205417573 A).
Regarding claim 1, Saylor discloses a system (see Figures 1-5B), comprising:
a central processing unit (see at least Figures 1E, 4 and 5B, items 160, 308 and 430); 
an intelligent vehicle locking device connected to the central processing unit, configured to send an obtained first user information to the central processing unit (see at least Figure 1A, items 102 and 106a-106d & Figures 1E, 4 and 5B, items 122, 420, 164 and 452 & col. 11, lines 3-19, note the intelligent vehicle locking device (122, 420) transmits first user information (164, 452), called use data, to the central processing unit (160, 308, 430), wherein the use data includes 
an intelligent storage compartment connected to the central processing unit, configured to send an obtained second user information to the central processing unit (see at least col. 1, lines 19-20, note storage containers & col. 31, lines 24-26, note storage compartments & Figures 1, 4 and 5B, items 158, 450, 475, 160, 308 and 430 & col. 12, lines 20-30, note the intelligent storage compartment (158, 450) transmits second user information (475), called use data, to the central processing unit (160, 308, 430), wherein the use data includes an identifier for the electronic key, phone number, user name, and data identifying the lock (158), see col. 11, lines 6-14, and further note that this use data (475) is used in addition to the use data (164, 452) from the intelligent vehicle locking device (122, 420) when determining whether or not an opening instruction (166, 432, 477) should be transmitted to the intelligent storage compartment (158, 450) & col. 26, lines 7-9, note authenticating the recipient & col. 26, lines 44-45, note authenticating the recipient requires biometric data, such as a fingerprint, to be scanned in the intelligent vehicle locking device (122, 420) and the intelligent storage compartment (158, 450)); 
wherein the central processing unit is configured to determine whether the second user information is the same as the first user information and, if yes, send an opening instruction to the intelligent toolbox sending the second user information (see at least Figures 1, 4 and 5B, items 166, 432, 477, 158 and 450 & col. 12, lines 20-24 & col. 24, lines 38-51 & col. 28, lines 32-43, note transmission of a message confirming that the intelligent storage compartment (158, 450) should open).
However, Saylor does not specifically disclose a bicycle repair system; an intelligent bicycle locking device; and an intelligent toolbox.
with an intelligent bicycle locking device (see at least Figures 1-2, items 1, 2 and 3 & [0046] note the bicycle includes a lock & [0049] note, at the very end, the user can remotely unlock the bicycle through the mobile communication device).  With respect to the other limitations, An teaches a bicycle repair system with an intelligent toolbox (see Figure 1, item 7 & page 3, note the description of Figure 2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Xia and An into Saylor.  With respect to Xia, this provides a known alternative type of lockable/unlockable transportation that can be used in place of, or in addition to, Saylor’s vehicle and boat while providing predictable results (see Figure 1A of Saylor).  With respect to An, this provides a known alternative lockable/unlockable compartment that can be used in place of, or in addition to, Saylor in view of Xia’s compartment while providing predictable results.  In addition, this allows Saylor’s transportation owner the ability to provide access to their toolbox in the event their loaned piece of transportation requires repair.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Saylor (U.S. Patent 9,646,165) in view of Xia (U.S. Pub 2018/0100933) and An (CN 205417573 A) as applied to claim 1 above, and in further view of Burdenko (U.S. Pub 2011/0291848).
Regarding claim 2, Saylor in view of Xia and An, as addressed above, teach wherein the intelligent toolbox includes lockhole and mechanical locking mechanisms manipulated by electronics that operate responsive to outputs from the control logic, wherein the control logic is 
However, Saylor in view of Xia and An do not specifically teach wherein a sensing device is arranged in a lockhole of the intelligent toolbox, the sensing device is configured to send an obtained sensing data to the central processing unit, and the central processing unit determines whether the intelligent toolbox is locked based on the sensing data.
It is known to monitor and arrange locks in different ways.  For example, Burdenko teaches a system wherein a sensing device is arranged in a lockhole of lock, the sensing device is configured to send an obtained sensing data to a central processing unit, and the central processing unit determines whether the intelligent toolbox is locked based on the sensing data (see at least Figure 7, items 626 and 620 & [0078] note a sensor (626) senses force applied to a recessed area (610) or hole, and transmits a signal to a remote device that indicates if the lock is unlocked/locked, wherein a locked or unlocked status is provided via an alarm comprising a visual or audible indicator).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Burdenko into Saylor in view of Xia and An.  This provides the ability to monitor whether or not Saylor in view of Xia and An’s toolbox is actually opened or closed, thus improving Saylor in view of Xia and An’s tracking and recipient compliance (see col. 34, lines 31-50 of Saylor). 
Regarding claim 3, Saylor in view of Xia, An and Burdenko, as addressed above, teach wherein the sensing device is a pressure sensor (see at least Figure 7, items 626 and 620 of Burdenko & [0078] of Burdenko, note a sensor (626) senses force applied to a recessed area (610) or hole, and transmits a signal to a remote device that indicates if the lock is 
Regarding claim 4, Saylor in view of Xia, An and Burdenko, as addressed above, teach wherein the intelligent toolbox is provided with an alarm which is respectively connected to the central processing unit and the sensing device in the intelligent toolbox (see at least Figure 7, items 626 and 620 of Burdenko & [0078] of Burdenko, note a sensor (626) senses force applied to a recessed area (610) or hole, and transmits a signal to a remote device that indicates if the lock is unlocked/locked, wherein a locked or unlocked status is provided via an alarm comprising a visual or audible indicator).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Saylor (U.S. Patent 9,646,165) in view of Xia (U.S. Pub 2018/0100933) and An (CN 205417573 A) as applied to claim 1 above, and in further view of Cronin (U.S. Pub 2018/0014778).
Regarding claim 5, Saylor in view of Xia and An, as addressed above, teach wherein the intelligent bicycle locking device comprises a microprocessor; and the microprocessor is respectively connected to the central processing unit, and the microprocessor is configured to respond to an instruction sent by the central processing unit (see at least Figures 3-4, items 304, 420 and 308 & col. 18, lines 15-20, note wearable computers & col. 18, lines 36-40, note the wearable computers have a CPU and are responsive to instructions received from the network).
However, Saylor in view of Xia and An do not specifically teach wherein the intelligent bicycle locking device comprises a buckle; and the microprocessor is respectively connected to the central processing unit and the buckle, and the microprocessor is configured to control the opening or closing of the buckle according to an instruction sent by the central processing unit.
an intelligent locking device comprising a buckle; and a microprocessor respectively connected to a central processing unit and the buckle, and the microprocessor is configured to control the opening or closing of the buckle according to an instruction sent by the central processing unit (see at least [0004] & [0062] note the rules engine, Figure 4, item 445, controls unlocking of the wearable shown in Figure 4, item 420 & Figures 6-7B & [0051] note buckle).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Cronin into Saylor in view of Xia and An.  This provides the ability keep Saylor in view of Xia and An’s recipient proximate to their wearable when in proximity to any lock, thus helping to ensure that Saylor in view of Xia and An’s wearable is actually controlled by the recipient (see col. 25, lines 40-60 of Saylor).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Saylor (U.S. Patent 9,646,165) in view of Xia (U.S. Pub 2018/0100933) and An (CN 205417573 A) as applied to claim 1 above, and in further view of DeBaker (U.S. Pub 2015/0298314).
Regarding claim 6, Saylor in view of Xia and An, as addressed above, teach wherein the intelligent toolbox also comprises a repair tool (see the second to the last paragraph on page 3 of An, note the repair tool (13) is tethered to the toolbox (5) via a Bluetooth transmitter module (11)).
However, Saylor in view of Xia and An do not specifically teach a screwdriver, a wrench, pliers, an air pump, sharp-nosed scissors and a tire spoon.
It is known for a toolbox to carry a variety of different tools.  For example, DeBaker teaches a toolbox with a screwdriver, a wrench, pliers, an air pump, sharp-nosed scissors and a tire spoon (see at least Figures 1-4, items 14 and 33 & [0009] note retractable tools & [0026] note air pump (14) & [0029] note tether & [0036] note wrench, tire lever/spoon, scissors and screwdriver & [0042] note pliers).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of DeBaker into Saylor in view of Xia and An.  This provides known alternative tools that can be used in place of, or in addition to, Saylor in view of Xia and An’s tools while providing predictable results.
Regarding claim 7, Saylor in view of Xia, An and DeBaker, as addressed above, teach wherein the screwdriver, the wrench, the pliers, the air pump, the sharp-nosed scissors and the tire spoon are respectively connected to the intelligent toolbox through a cable (see at least the second to the last paragraph on page 3 of An, note the repair tool (13) is tethered to the toolbox (5) via a Bluetooth transmitter module (11) & Figures 1-4, items 14 and 33 of DeBaker & [0009] of DeBaker, note retractable tools & [0026] of DeBaker, note air pump (14) & [0029] of DeBaker, note tether or cable & [0036] of DeBaker, note wrench, tire lever/spoon, scissors and screwdriver & [0042] of DeBaker, note the pliers are connected to a cable (26)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yang (CN 204282989 U).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687